DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-7 & 11-17 in the reply filed on 07/20/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetically coupled nozzle assembly to a flow cytometer in a predetermined orientation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 & 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and unclear reciting “magnetically coupling a nozzle assembly to a flow cytometer in a predetermined orientation”.  It would appear the nozzle assembly is an element of the flow cytometer.  It is unclear how an element could couple to a whole in itself.  For example, if a cup comprises a lid and a reservoir, the lid would be coupled to the reservoir, not to the cup.
In claims 1 & 7, the term “their” is unclear what the term is referring to.
In claim 7, the term “and/or” is unclear.
Claims 11-17 are directed to “The flow cytometer system”.  However, claim 1 is directed to “A method of sorting cells”.  Therefore, it is unclear what the applicant is trying to claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 & 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durack et al. (US 2005/0112541) in view of Davis (US 7607430) or Waterbury et al. (US 2007/0020149).
Regarding claim 1, Durack et al. teach:
1. A method of sorting cells comprising: 
coupling a nozzle assembly (e.g., nozzle system 101, ¶ 0203) in a predetermined orientation (see Figs. 5, 8 for example); 
forming a fluid stream having a sheath fluid (19, ¶ 0305+) and a sample fluid (17, ¶ 0304+); 
orienting particles within the sample fluid of the fluid stream (¶ 0203+); 
interrogating oriented particles within the fluid stream at an inspection zone (¶ 0244-0247, 0310+); 
producing signals representative of emitted or reflected electromagnetic radiation at the inspection zone (¶ 0200+); 
analyzing the produced signals to classify the cells (¶ 0309-0311); and 
sorting cells according to their classification (¶ 0203+).
Durack et al. further teach the nozzle body 139 is formed from a suitable material such as metal (¶ 0217) & a baffle plate 2003 constructed of a substantially rigid, durable and corrosion-resistant material (e.g., stainless steel) (¶ 0225).  However, Durack et al. do not teach magnetically coupling a nozzle assembly.
Davis teaches a method of coupling the upper and lower section of a humidifier container used to humidify oxygen gas, using magnetic coupling means. A series of corresponding magnets around the container, located externally to the device or internally, secure the lower part or vessel to the upper part or cap. Using magnets opposing an attracted metal may he used in lieu of corresponding magnet to magnet attraction which requires the poles of the magnets be oriented with their poles to attract each other.  See Figs. 1-6 for example.
Waterbury et al. teach a fluid handling system for parallel processing of a plurality of biological samples, the system comprising at least a first plate and a second plate which are stackable together and each include a plurality of corresponding apertures for receiving the biological samples. A biasing mechanism releasably connects the first and second modules together. The biasing mechanism includes at least one electromagnetic coupling element disposed in one of the first and second modules and at least one corresponding magnetic coupling element disposed in the other of the first and second modules. The electromagnetic coupling element is normally engaged to the magnetic coupling element and is disengageable therefrom when the electromagnetic coupling element is energized, such that the first and second modules are disengaged from one another.  See Figs. 3-7 for example.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify an element of the device of Durack et al., such as a collar 379 or a part of a flow body 133, as a magnetic material, as taught by Davis et al. & Waterbury et al. for the purpose of easy assembly & alignment of the nozzle assembly.

Regarding claims 4-7, modified Durack et al. teach:
4. The method as claimed in claim 1, further comprising the step of cleaning the nozzle assembly (¶ 0623).
5. The method as claimed in claim 4, wherein the step of cleaning the nozzle assembly further comprises debubbling the nozzle assembly (¶ 0623).
6. The method as claimed in claim 1, wherein the step magnetically coupling the nozzle assembly to flow cytometer in a predetermined orientation further comprises: aligning an orienting nozzle tip within the nozzle assembly (see Fig. 5 for example).
7. The method as claimed in claim 1, wherein the step of sorting cells according to their classification comprises separating a live X-chromosome bearing subpopulation of sperm cells and/or a live Y-chromosome bearing subpopulation of sperm cells from the remaining cells (¶ 0159).

Regarding claim 2, it would appear replacing a nozzle assembly with another nozzle assembly would have been obvious to one of ordinary skill in the art at the time the invention was made, since replacing an essential working part of a device involves only routine skill in the art.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack et al. in view of and further in view of Zanon et al. (US 7109481).
Regarding claim 3, modified Durack et al. teach a receiver (379) keyed with an alignment structure (e.g., conduit of the collar 379 to secure the narrowing structure of the flow body 133 with an L-shaped mating surface) and wherein an alignment element of a nozzle seat mates with the alignment structure (see Fig. 5 for example) capable of providing the nozzle assembly in a specified orientation relative to receiver (see the nozzle tip (255) orientation relative to the receiver (379) Figs. 5, 8 & 22 for example).  Although Durack et al. teach using slotted mounting system (¶ 0274+), the reference does not explicitly teach aligning an alignment notch.
Zanon et al. teach specific oval slot (i.e., notch) 112/612 & hole 114/614 to precisely align the sample plate 100/600 with the first pin 152/652 and the second pin 154/654 the sample plate adapter 150/650 (C4/L47-51+).
It would have been obvious to one of ordinary skill in the art to further modify the device of Durack et al. with a notch for precisely alignment, as taught by Zanon et al. C4/L47-51+.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  Therefore, a person of ordinary skill would likely to implement the device of Durack et al. with available technique to utilize an alignment notch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798